UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2250


In re: DMITRY PRONIN,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                                (5:12-cv-03416-DCN)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Dmitry Pronin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dmitry Pronin petitions for a writ of mandamus, alleging that the district court has

unduly delayed in scheduling a trial in his suit. He seeks an order from this court

directing the district court to act. We find the present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2